[Missing Graphic Reference] Douglas E. Scully Vice President, Corporate Counsel The Prudential Insurance Company of America 213 Washington Street, Newark, NJ 07102-2917 Tel203 925-6960 douglas.scully@prudential.com May 1, 2017 VIA EDGAR SUBMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Definitive Prospectuses and Statements of Additional Information Filings Pursuant to Rule 497(j) Dear Sir/Madam: A) In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. With respect to the Prospectuses and Statements of Additional Information ("SAIs") included in the referenced Registration Statements below, the form of Prospectuses and SAIs that would have been filed under paragraph (c) of Rule 497 under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statements or amendments and 2. The text of the most recent post-effective amendments has been filed with the Commission electronically. Investment Company Act No. 811-07325 Investment Company Act No. 811-07975 333-162673 333-162678 333-162680 333-130989 333-144639 333-170466 333-184887 333-184888 333-184541 333-192701 B) In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. With respect to the Prospectuses for Prudential Life Insurance Company Premier Retirement Variable Annuity v2.1 and Prudential Life Insurance Company of New Jersey Premier Retirement Variable Annuity v2.1 included in the referenced Registration Statements below, the form of Prospectuses that would have been filed under paragraph (c) of Rule 497 under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statements or amendments and 2. The text of the most recent post-effective amendments has been filed with the Commission electronically. Investment Company Act No. 811-07325 Investment Company Act No. 811-07975 333-184890 333-184891 C) In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. With respect to the Statements of Additional Information ("SAIs") included in the referenced Registration Statements below, the form of SAIs that would have been filed under paragraph (c) of Rule 497 under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statements or amendments and 2. The text of the most recent post-effective amendments has been filed with the Commission electronically. Investment Company Act No. 811-07325 Investment Company Act No. 811-07975 333-184890 333-162676 333-131035 333-170468 333-184892 333-184889 333-184891 333-184542 333-192702 Very truly yours, /s/Douglas E. Scully Douglas E. Scully Vice President, Corporate Counsel
